PER CURIAM.
Edward Meyers appeals his sentence as a prison releasee reoffender and a habitual felony offender for a robbery he committed on August 6, 1998. Mr. Meyers *1231asserts that section 775.082(8), Florida Statutes (1997), the Prison Releasee Punishment Reoffender Act, is unconstitutional and that his sentence as both a habitual offender and a prison releasee violates the prohibition against double jeopardy. These claims were considered and rejected by this court in Grant v. State, 745 So.2d 519 (Fla. 2d DCA 1999). We therefore affirm Mr. Meyers’ sentence.
We note that Mr. Meyers sought out this sentence, which results in fifteen years’ imprisonment. The trial court imposed the sentence over the State’s objection. In fact, the State sought to classify Meyers as a violent career criminal, which would have resulted in a thirty-year minimum mandatory sentence. See § 775.084, Fla. Stat. (1997). The sentence imposed is within the statutory maximum. See § 775.082(3)(c), Fla. Stat. (1997). As a result, Mr. Meyers may have waived any double jeopardy claim.
Affirmed.
ALTENBERND, A.C.J., and NORTHCUTT, J., and DANAHY, PAUL W., (Senior) Judge, Concur.